Citation Nr: 1232711	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  06-05 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for lipomatosis, including as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from February 1969 to December 1971.     

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of an August 2004 rating decision of the RO.  

The Board remanded this claim to the RO for additional action in March 2010 and July 2011.  

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to this claim.

In an Appellate Brief Presentation dated August 2012, the Veteran is raising a claim for service connection for tinnitus (ringing in his ears).  The Board refers this matter to the RO for appropriate action. 

This claim is being remanded to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran contends that he is entitled to service connection for lipomatosis secondary to his Agent Orange exposure in the Republic of Vietnam.  

Reportedly, this condition was first manifested during service in February and March 1971, when he reported to sick call and medical professionals diagnosed infected cysts.  He believes these cysts might have been infected lipomas, but that because the medical professionals rendered the diagnosis based on touch alone.   

The Veteran has cited to internet articles to support his assertions that lipomas, like cysts, can become infected and that there is a possible link between lipomas and dioxin exposure.  

The RO assisted the Veteran in the development of this claim by affording him a VA examination when the examiner discussed the etiology of the claimed lipomatosis.  

In a Written Brief Presentation dated May 2011, the Veteran's representative argues that the VA examiner's opinion was inadequate.  He points out that, on the matter of whether heredity plays a role in the development of lipomatosis, the examiner's statements are contradictory.  He also points out that the examiner provided no rationale and did not contemplate the question of whether the lipomatosis is related to the Veteran's Agent Orange exposure.  

The Board agrees, but not on the bases provided.  First, although the examiner could have better stated his position when discussing the role heredity plays in the development of lipomatosis, his theory is evident.  He is saying that, generally, there is a genetic correlation in individuals developing lipomatosis, but that, in some cases, other things, including trauma, can trigger its development.  

Second, the VA examiner provided a rationale, including findings of genetic studies in mice, which support a genetic correlation, and the absence of evidence of trauma to the Veteran's forearms, abdomen and left thigh, to support his opinion.  

The opinion is inadequate, however, because the latter part of the Veteran's rationale is faulty.  According to the service treatment records, the Veteran sustained trauma to his left forearm and left thigh prior to the development of lipomatosis, trauma which might have triggered the condition.  The fact that the examiner missed this information suggested that he did not actually review the entire claims file.

The opinion is also inadequate because, even though the examiner recorded the Veteran's history of Agent Orange exposure in his report of examination, he did not provide a rationale in ruling out a relationship between such exposure and the lipomatosis.  He also did not address the Veteran's assertion, with a supporting evidence, that there is a possible relationship between such condition and dioxin.  Another medical opinion is therefore needed.  

In addition, the Board has been unable to access the cite to which the Veteran refers in support of the latter assertion, see Written Brief Presentation dated May 2011.  

It is therefore requested that the RO notify the Veteran that, to the extent he or his representative wishes VA to consider this information in connection with his claim, it is his responsibility to ensure its association with his claims file.  

Accordingly, the case is REMANDED to the RO this claim for the following action:

1.  The RO should notify the Veteran that he is responsible for submitting all internet documents cited in his appellate submissions, including std.kku.ac.th/.../December-14-49Soft%20tissue%tumors.ppt (see page 2 of his February 2010 Written Brief Presentation), if he wishes VA to consider them in support of his claim.

2.  The RO then should return the claims file to the VA examiner who evaluated the Veteran in June 2010 for an addendum opinion regarding the nature and likely etiology of the claimed skin disorder.  The examiner should review the claims file, including the service treatment records and any internet documents submitted pursuant to the previous instruction, and offer an opinion, with rationale, as to the following questions:

a) Does the medical literature, including any the Veteran has submitted, support an association between dioxin exposure and lipomatosis?

b) Considering that the Veteran has no family history of lipomatosis, but a history of childhood and in-service trauma to his left forearm and thigh, is it at least as likely as not that the Veteran's lipomatosis is due to his presumed Agent Orange exposure?

c) If not, is the lipomatosis related to trauma that occurred during service?  

3.  After completing all indicated development, the RO should readjudicate this claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999). This claim must be afforded expeditious treatment.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

